Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because “a door” on line 4 is confusing since it is unclear if the applicant is referring to the door set forth on line 1.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, 8, 21, 38, 39 and 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Recitations such as “a gear assembly” on line 1 of claim 2 render the claims indefinite because it is unclear if the worm drive of claim 1 is part of or in addition to the gear assembly.  
Recitations such as “the gear assembly comprises a plastic gear” on lines 1-2 of claim 3 render the claims indefinite because it is unclear if the applicant is setting forth that the gear assembly only comprises a single plastic gear or that the gear assembly includes other gears and one plastic gear.
Recitations such as “together with the worm” on lines 1-2 of claim 4 render the claims indefinite because it is the worm and the worm gear that determines the step down ratio.  The worm without the worm gear cannot have a step down ratio.
Recitations such as “together with the worm” on lines 1-2 of claim 5 render the claims indefinite because it is the worm and the worm gear that determines the step down ratio.  The worm without the worm gear cannot have a step down ratio.
Recitations such as “the door operator does not comprise a spring” on lines 1-2 of claim 7 render the claims indefinite because it is unclear how the door operator cannot comprise a spring when the clutch includes Belleville springs.  
Recitations such as “current” on line 3 of claim 21 render the claims indefinite because it is unclear whether or not the applicant is referring to the current set forth in claim 8.  
Recitations such as “a first polarity” on line 3 of claim 21 render the claims indefinite because it is unclear whether or not the applicant is referring to the first polarity set forth in claim 8.
Recitations such as “a first direction” on lines 3-4 of claim 21 render the claims indefinite because it is unclear whether or not the applicant is referring to the first direction set forth in claim 8.
Recitations such as “current” on line 5 of claim 21 render the claims indefinite because it is unclear whether or not the applicant is referring to the current set forth in claim 8.  
Recitations such as “a second polarity” on line 5 of claim 21 render the claims indefinite because it is unclear whether or not the applicant is referring to the second polarity set forth in claim 8.  
Recitations such as “a second direction” on line 6 of claim 21 render the claims indefinite because it is unclear whether or not the applicant is referring to the second direction set forth in claim 8.  
Recitations such as “an output shaft coupled to the clutch” on line 7 of claim 38 render the claims indefinite because it is unclear how the output shaft can be coupled to the clutch since the output shaft is part of the clutch.  See the shaft 500 in figure 5B.  
Recitations such as “a closed position” on lines 9-10 of claim 38 render the claims indefinite because it is unclear whether or not the applicant is referring to the closed position set forth above.
Recitations such as “an open position” on line 10 of claim 38 render the claims indefinite because it is unclear whether or not the applicant is referring to the open position set forth above.
Recitations such as “between an open position and a closed position, and between a closed position and an open position” on lines 9-10 of claim 38 render the claims indefinite because they are redundant.  If the door can move between an open position and a closed position then the door can move between the closed position and the open position.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12, 13, 22, 23, 38, 39 and 42-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9 and 12-16 of U.S. Patent No. 10,378,262.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claims is merely a matter of semantics.  For example, claim 1 in the instant application recites a worm drive comprising a worm and a worm gear while claim 1 of U.S. Patent No. 10,378,262 recites an input worm and an input worm gear.
Claims 1-3, 6-9, 12, 13, 21-23, 38, 43 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9 and 15-17 of U.S. Patent No. 11,098,517.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claims is merely a matter of semantics.  For example, claim 1 in the instant application recites a worm drive comprising a worm and a worm gear while claim 1 of U.S. Patent No. 11,098,517 recites an input worm and an input worm gear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okulov et al. (US 2005/0091928).  Okulov et al. discloses a door operator, for opening and closing a door with a motor, comprising:
a worm drive, comprising a worm 16 and a worm gear 17,
a clutch 18.1, 18.2, 18.3 (fig. 6a), coupled to the worm drive, and 
an output shaft 24 coupled to the clutch (claim 1);
wherein a gear assembly 18, 19 couples the worm to the clutch (claim 2);
wherein the door operator does not comprise hardened steel (claim 6);
further comprising the motor 15, coupled to the worm drive, wherein the motor is capable of rotating the output shaft in a first direction when current having a first polarity is applied to the motor, and rotating the output shaft in a second direction opposite the first direction when current having a second polarity opposite the first polarity is applied to the motor (claim 8).

Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chikata et al. (US 2004/0046418).  Chikata et al. discloses a door operator, for opening and closing a door with a motor, comprising: 
a worm drive, comprising a worm 22 and a worm gear 23,
a clutch 30, coupled to the worm drive, and 
an output shaft (not numbered, but comprising the shaft supporting element 45) coupled to the clutch (claim 1);
wherein the door operator does not comprise a spring (claim 7);
further comprising the motor 21, coupled to the worm drive, wherein the motor is capable of rotating the output shaft in a first direction when current having a first polarity is applied to the motor, and rotating the output shaft in a second direction opposite the first direction when current having a second polarity opposite the first polarity is applied to the motor (claim 8).

Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chikata et al. (US 2004/0046418).  Chikata et al. discloses a door operator, for opening and closing a door with a motor, comprising: 
a worm drive, comprising a worm 22 and a worm gear 23, 
an output shaft (not numbered, but comprising the shaft supporting element 45) coupled to the worm drive, and 
a means 30 for preventing the door from moving when the door encounters an obstruction (claim 22);
wherein the means for preventing the door from moving when the door encounters an obstruction is selected from the group consisting of a clutch 30 and a controller 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okulov et al. as applied to claims 1, 2, 6 and 8 above, and further in view of Kornbrekke et al. (US 4727679).  Kornbrekke et al. discloses a door operator comprising a gear assembly having a plastic gear 280.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Okulov et al. with a plastic gear, as taught by Kornbrekke et al., to reduce the weight of the door operator and to reduce the amount of noise generated as the door operator operates.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chikata et al. as applied to claims 1, 7 and 8 above, and further in view of Kornbrekke et al. (US 4727679).  Kornbrekke et al. discloses a door operator comprising a gear assembly having a plastic gear 280.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Chikata et al. with a plastic gear, as taught by Kornbrekke et al., to reduce the weight of the door operator and to reduce the amount of noise generated as the door operator operates.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okulov et al. as applied to claims 1, 2, 6 and 8 above.
Okulov et al. is silent concerning the gear assembly and worm having stepdown ratio of at least 500:1.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the gear assembly and worm of Okulov et al. with a stepdown ratio of at least 500:1 to increase the amount of toque produced by the gear assembly and worm.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chikata et al. as applied to claims 1, 7 and 8 above.
Chikata et al. is silent concerning the gear assembly and worm having stepdown ratio of at least 500:1.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the gear assembly and worm of Chikata et al. with a stepdown ratio of at least 500:1 to increase the amount of toque produced by the gear assembly and worm.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okulov et al. as applied to claims 1, 2, 6 and 8 above.
Okulov et al. is silent concerning the gear assembly and worm having stepdown ratio of at least 1000:1.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the gear assembly and worm of Okulov et al. with a stepdown ratio of at least 1000:1 to increase the amount of toque produced by the gear assembly and worm.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chikata et al. as applied to claims 1, 7 and 8 above.
Chikata et al. is silent concerning the gear assembly and worm having stepdown ratio of at least 1000:1.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the gear assembly and worm of Chikata et al. with a stepdown ratio of at least 1000:1 to increase the amount of toque produced by the gear assembly and worm.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okulov as applied to claims 1, 2, 6 and 8 above, and further in view of Yulkowski et al. (US 2011/0016971).  Yulkowski et al. discloses a door operator comprising a motor (not numbered, but see paragraph 34) which uses a 24V power supply as set forth in paragraph 61.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Okulov with a 24 volt power supply, as taught by Yulkowski et al., to provide the motor with the necessary power to operate the motor while increasing the efficiency of the motor.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chikata et al. as applied to claims 1, 7 and 8 above, and further in view of Yulkowski et al. (US 2011/0016971).  Yulkowski et al. discloses a door operator comprising a motor (not numbered, but see paragraph 34) which uses a 24V power supply as set forth in paragraph 61.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Chikata et al. with a 24 volt power supply, as taught by Yulkowski et al., to provide the motor with the necessary power to operate the motor while increasing the efficiency of the motor.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okulov et al. as applied to claims 1, 2, 6 and 8 above.
Okulov et al. is silent concerning the torque at which the clutch disengages.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to cause the clutch of Okulov et al. to disengage when subjected to a force of 20 to 45 foot-pounds to ensure that the door does not damage an object caught between the door and the door jamb as the door is closing.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chikata et al. as applied to claims 1, 7 and 8 above.
Chikata et al. is silent concerning the torque at which the clutch disengages.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to cause the clutch of Chikata et al. to disengage when subjected to a force of 20 to 45 foot-pounds to ensure that the door does not damage an object caught between the door and the door jamb as the door is closing.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Okulov et al. as applied to claims 1, 2, 6 and 8 above and further in view of Oberle et al. (US 2013/0199321).  Okulov et al. is silent concerning a second worm.
However, Oberle et al. discloses a door drive mechanism comprising two worms 2.11 and 2.21.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Okulov et al. with two worms, as taught by Oberle et al., to increase the amount of torque produced by the door drive mechanism.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chikata et al. as applied to claims 1, 7 and 8 above and further in view of Oberle et al. (US 2013/0199321).  Chikata et al. is silent concerning a second worm.
However, Oberle et al. discloses a door drive mechanism comprising two worms 2.11 and 2.21.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Chikata et al. with two worms, as taught by Oberle et al., to increase the amount of torque produced by the door drive mechanism.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okulov et al. as applied to claims 1, 2, 6 and 8 above.  Okulov et al. is silent concerning the application of current.
However, the use of the apparatus of Okulov et al. would inherently lead to the method steps set forth in claim 21.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chikata et al. as applied to claims 1, 7 and 8 above.  Chikata et al. is silent concerning the application of current.
However, the use of the apparatus of Chikata et al. would inherently lead to the method steps set forth in claim 21.

Claims 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okulov et al. (US 2005/0091928) in view of Kornbrekke et al. (US 4727679).  Okulov et al. discloses a door assembly, comprising: 
a door 1,
a door operator 3, coupled to the door, comprising 
a worm drive, comprising a worm 16 and a worm gear 17, 
a gear assembly 18, 19, 
a clutch 18.1, 18.2 18.3, coupled to the worm drive by the gear assembly, and 
an output shaft 24 coupled to the clutch, 
a motor 15, coupled to the worm drive, capable of moving the output shaft to move the door between an open position and a closed position, and between a closed position and an open position, 
at least one battery 42 (see paragraph 63), in communication with the motor, 
a controller 44, and 
an input device 41, wherein the gear assembly together with the worm drive has a step down gear ratio, and 
wherein the door operator does not comprise a spring since the clutch embodiment of figure 6a does not include the springs 21, 22 of figure 4 (claim 38);
wherein the motor is a low voltage motor since the battery shown in figure 8d is 12 volts (claim 39).
	Okulov et al. is silent concerning a plastic gear and the step down gear ratio of at least 500:1.
However, Kornbrekke et al. discloses a door operator comprising a gear assembly having a plastic gear 280.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Okulov et al. with a plastic gear, as taught by Kornbrekke et al., to reduce the weight of the door operator and to reduce the amount of noise generated as the door operator operates.
Additionally, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the gear assembly and worm of Okulov et al. with a stepdown ratio of at least 500:1 to increase the amount of toque produced by the gear assembly and worm.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Okulov et al. in view of Kornbrekke et al. as applied to claims 38 and 39 above.
Okulov et al. is silent concerning the gear assembly and worm having stepdown ratio of at least 1000:1.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the gear assembly and worm of Okulov et al., as modified above, with a stepdown ratio of at least 1000:1 to increase the amount of toque produced by the gear assembly and worm.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Okulov et al. and Kornbrekke et al. (US 4727679) as applied to claims 38 and 39 above, and further in view of Yulkowski et al. (US 2011/0016971).  Yulkowski et al. discloses a door operator 20 located within a door 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount the operator of Okulov et al., as modified above, with the door, as taught by Yulkowski et al., to reduce the amount of space required for the door operator and to improve the aesthetics of the door system.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okulov et al. and in view of Kornbrekke et al. (US 4727679) as applied to claims 38 and 39 above.
Okulov et al. is silent concerning the torque at which the clutch disengages.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to cause the clutch of Okulov et al., as modified above, to disengage when subjected to a force of 20 to 45 foot-pounds to ensure that the door does not damage an object caught between the door and the door jamb as the door is closing.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Okulov et al. as applied to claims 1, 2, 6 and 8 above.
Okulov et al. is silent concerning the torque at which the clutch disengages.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to cause the clutch of Okulov et al. to disengage when subjected to a force of 1 to 100 foot-pounds to ensure that the door does not damage an object caught between the door and the door jamb as the door is closing.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Chikata et al. as applied to claims 1, 7 and 8 above.
Chikata et al. is silent concerning the torque at which the clutch disengages.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to cause the clutch of Chikata et al. to disengage when subjected to a force of 1 to 100 foot-pounds to ensure that the door does not damage an object caught between the door and the door jamb as the door is closing.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634